                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

LEROY VIGIL,

       Plaintiff,

v.                                                                   No. 18-cv-0776 SMV/JHR

WALGREEN CO.,

       Defendant.

                           ORDER SETTING NON-JURY TRIAL

       THIS MATTER is before the Court on a telephonic status conference held on March 1,

2019. The following settings and deadlines are hereby imposed.

       The Non-Jury Trial will begin on November 4, 2019, and end no later than November 5,

2019, in a courtroom to be determined in Albuquerque, New Mexico. The Court will set a pretrial

motions hearing and a pretrial conference in a forthcoming order.

       Witness lists, designations of deposition testimony, exhibit lists and books of exhibits, and

requested findings of fact and conclusions of law are due no later than October 7, 2019. The

parties must confer about any disputes prior to filing objections. Objections are due no later than

October 15, 2019.

       The parties are encouraged, but not required, to submit trial briefs outlining basic legal

theories, anticipated evidence in support of the theories, and the legal basis of any anticipated

evidentiary disputes. The briefs are due no later than October 28, 2019.
        Witness Lists: The parties shall file their witness lists, which must disclose both witnesses

that the parties “will call” and witnesses that they “may call” at trial. Witnesses shall be listed in

the order in which they will be called to testify at trial.

        Designations of Deposition Testimony: The parties shall file designations of deposition

testimony that they intend to use at trial. The designations must state the pages and lines of the

deposition to be used. Counsel must submit copies of the depositions to my chambers by the due

date above and must highlight the parts of the depositions that are to be used. Marking must

comply with D.N.M.LR-Civ. 10.6. These requirements do not apply to cross-examination or

rebuttal of a witness presented in person at trial.

        Exhibits: The parties shall file one list of stipulated exhibits and separate lists of contested

exhibits. Together, they shall also submit two books of marked exhibits to my chambers. The

first book shall include exhibits that the parties stipulate to be admissible, and shall be labeled

consecutively. The second book shall include exhibits whose admissibility is contested, and shall

be labeled consecutively beginning with the next sequential number after the final stipulated

exhibit designation. For instance, if there are 50 stipulated exhibits, 20 contested plaintiff’s

exhibits, and 20 contested defendant’s exhibits, the first notebook shall contain stipulated exhibits

numbered 1 to 50. The second notebook shall contain plaintiff’s contested exhibits numbered 51

through 70 and defendant’s contested exhibits numbered 71 through 90.

        Requested Findings of Fact and Conclusions of Law: The parties shall file requested

findings of fact and conclusions of law. In addition, the requested findings of fact and conclusions

of    law      should      be     emailed      in         Microsoft   Office   Word       format     to

smvproposedtext@nmd.uscourts.gov.


                                                      2
       Parties should notify Information Systems Help Desk at 505-348-2110 by October 28,

2019, if they plan to use audio-visual or other courtroom technology during trial. Parties are

responsible for operating this equipment during trial. Parties should be prepared to proceed

without the equipment in the event it breaks or otherwise becomes unavailable. Trial time will not

be utilized for resolving technology issues. Additionally, parties should notify chambers by

October 28, 2019, if anyone whose presence is required for trial plans to bring electronic

equipment into the courthouse. Parties must provide the names of the individuals, their role in the

trial, and the type of equipment they will be bringing.

       IT IS SO ORDERED.


                                                      ______________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
                                                      Presiding by Consent




                                                 3
